Ho well, J.
The defendant haring been sued for the tax on his occupation for tho year 1868, deposited in court the amount thereof in certificates of indebtedness of the State of Louisiana and also in warrants of the Auditor on the State Treasurer, and asked the court to order the tax collector to receive one or the other in full discharge of the demand. Tho District Judge refused his prayer and rendered judgment against him for the sum claimed, and ho has appealed.
It has been settled in the case of the City National Bank v. F. C. Mahan, just decided, that these “certificates” are Shills of credit, omitted by the State in violation of section 10, article 1, of the Federal Constitution, and therefore illegal.
As to the warrants, act No. 1 of the Legislature of 1869, passed after the institution of this suit, authorized and required the tax collectors to receive in payment of tho taxes due tho Stato all warrants issued or to be issued by the Auditor, and the deposit in this case of the warrants may be deemed as made at the date of' said law.
It i£ therefore ordered that the judgment appealed from be reversed, and that there bo judgment in favor of defendant authorizing and requiring P. C. Mahan, tax collector, and representing the State herein, to receive in payment of the license tax herein sued for tho warrants deposited by the defendant in the lower court. The defendants to pay the costs up to the fourth January, 1869, as the date of his deposit.